Citation Nr: 1243936	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a skin disorder, to include as a result of exposure to herbicides in the Republic of Vietnam.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service in the United States Marine Corps from August 1964 to May 1968, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claim was remanded in October 2011 for evidentiary development.  The appeal was remanded in October 2012 for additional development.  


FINDING OF FACT

On December 14, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claims for service connection for bilateral hearing loss, tinnitus, and a skin disorder due to herbicide exposure.    


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the claims for service connection for bilateral hearing loss, tinnitus, and a skin disorder due to herbicide exposure are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2012).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On December 14, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claims for service connection for bilateral hearing loss, tinnitus, and a skin disorder due to herbicide exposure.  As the Veteran has withdrawn these issues, there is no allegation of error of fact or law remaining for appellate consideration at this time.  


ORDER

The appeal is dismissed. 




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


